                                                              United States Bankruptcy Court
                                                               Middle District of Tennessee
In re:                                                                                                                 Case No. 20-03559-MFH
JAMES WHITFIELD LIVINGSTON                                                                                             Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0650-3                                                  User: rww2574                                                               Page 1 of 2
Date Rcvd: Nov 20, 2020                                               Form ID: pdf001                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Nov 22, 2020:
Recip ID                 Recipient Name and Address
db                     + JAMES WHITFIELD LIVINGSTON, PO BOX 91047, Nashville, TN 37209-9047

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Nov 22, 2020                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on November 20, 2020 at the address(es) listed
below:
Name                               Email Address
HENRY EDWARD HILDEBRAND, III
                      hhecf@ch13nsh.com

KEVIN J JONES
                                   on behalf of Creditor FIRST HERITAGE CREDIT kevin@kjjlaw.com christy.young@kjjlaw.com

LEFKOVITZ AND LEFKOVITZ, PLLC
                         on behalf of Debtor JAMES WHITFIELD LIVINGSTON slefkovitz@lefkovitz.com
                         stevelefkovitz@aol.com;sllbkecf@gmail.com;khancock@lefkovitz.com;lefkovitzcvlecf@lefkovitz.com;r52946@notify.bestcase.c
                         om;mspezia@lefkovitz.com

MATTHEW R MURPHY
                                   on behalf of Creditor SYNOVUS BANK mmurphy@smythehuff.com

PRA Receivables Management, LLC
                              claims@recoverycorp.com




             Case 3:20-bk-03559                   Doc 50 Filed 11/22/20 Entered 11/22/20 23:51:36                                               Desc
                                                Imaged Certificate of Notice Page 1 of 3
District/off: 0650-3                                      User: rww2574                                    Page 2 of 2
Date Rcvd: Nov 20, 2020                                   Form ID: pdf001                                 Total Noticed: 1
US TRUSTEE
                          ustpregion08.na.ecf@usdoj.gov

WILLIAM ANDREW BOBO
                          on behalf of Creditor Farm Credit Mid-America FLCA abobo@bobohuntandwhite.com


TOTAL: 7




           Case 3:20-bk-03559          Doc 50 Filed 11/22/20 Entered 11/22/20 23:51:36                    Desc
                                     Imaged Certificate of Notice Page 2 of 3
      Dated: 11/19/2020




 IN THE UNITED STATES BANKRUPTCY COURT FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                                  )
                                                        )         CHAPTER:            13
JAMES WHITFIELD LIVINGSTON                              )         CASE NO.:           20-03559
148 STONE CREST DR.                                     )         JUDGE:              HARRISON
PO BOX 323                                              )
NASHVILLE, TN 37209                                     )
                                                        )
   Debtor.


                        ORDER DETERMINING VALUE OF COLLATERAL


         THIS MATTER IS BEFORE THE COURT upon the Debtor’s Motion to Determine Value of

Collateral, with notice of proposed action having been given to all necessary parties pursuant to Local

Rule No. 9013-1.

         Upon the request of the debtor and in the absence of any timely objection, the Court finds that the

Motion is GRANTED. It is hereby ORDERD as follows:

    1. The value of the security interest held by Deere & Co. (Court Claim #10), for a compact track loader

         at $5,000.00, which shall be paid with monthly payments of $91.00 and 3.25% interest.

         IT IS SO ORDERED.

                                                  THIS ORDER WAS SIGNED AND ENTERED
                                                  ELECTRONICALLY AS INDICATED AT THE TOP
                                                  OF THE FIRST PAGE.

APPROVED FOR ENTRY:

/s/Steven L. Lefkovitz
Steven L. Lefkovitz, No. 5953
Attorney for Debtor
618 Church Street, Ste 410
Nashville, TN 37219
615-256-8300
615-255-4516 fax
slefkovitz@lefkovitz.com
                                                                            This Order has been electronically
                                                                            signed. The Judge's signature and
                                                                            Court's seal appear at the top of the
                                                                            first page.
                                                                            United States Bankruptcy Court.




Case 3:20-bk-03559          Doc 50 Filed 11/22/20 Entered 11/22/20 23:51:36                            Desc
                          Imaged Certificate of Notice Page 3 of 3
